Citation Nr: 1720651	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  99-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

2. Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

3. Entitlement to service connection for impotence, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

4. Entitlement to service connection for incontinence, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

5. Entitlement to service connection for a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.

6. Entitlement to service connection for degenerative joint disease of the elbows and shoulders, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

7. Entitlement to service connection for cervical spine strain, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.

8. Service connection for lower digestive problems, claimed as irritable bowel syndrome (IBS), on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

9. Service connection for fibromyalgia, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

10. Service connection for chronic fatigue syndrome (CFS), to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

11. Service connection for left knee arthritis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.

(The issues of entitlement to increased ratings for the lumbar spine and chronic posttraumatic headaches disabilities have been addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969. The record also indicates that the Veteran served in the Air National Guard until March 1979, to include a period of active service from December 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on merged appeals from June 1999, April 2003, and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Specifically, the June 1999 rating decision, in pertinent part, denied service connection for prostate cancer.  The April 2003 rating decision, in pertinent part, denied service connection for degenerative joint diseases of the elbow and shoulders; cervical spine strain; peripheral neuropathy; impotence; incontinence; and a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks.  The September 2005 rating decision, in pertinent part, denied service connection for left knee arthritis, IBS, fibromyalgia, and CFS.

This matter has an extensive procedural background.  In January 2009, two separate decisions collectively, and in part, denied service connection for the above issues.  In August 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating, in part, the Board's two separate January 2009 decisions, and remanding the above issues to the Board for further consideration.  In April 2014, the undersigned VLJ remanded the above issues for further development consistent with the Court's August 2011 decision.  The matter was remanded by the Board again in November 2015 for similar reasons.  As will be discussed below, the remand directives were not completed and additional remand is required.

Also of note, the Veteran had a separate hearing in 2015 before another Veterans Law Judge, and those issues are the subject of a separate decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2011 Memorandum Decision, the Court held that VA's failure to send a request to JSRRC constituted a failure to comply with its own procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  On remand, the Court directed the Board "to ensure that a request is sent to JSRRC to determine whether the [Veteran] was exposed to Agent Orange or other herbicides."  

In April 2014, the Board instructed the RO to make the necessary requests and document the responses in a memorandum for the record.  In November 2015, the Board remanded for the appropriate memorandum and Supplemental Statement of the Case. 

After a review of the claims file, the Board finds that it is unclear whether a JSRRC request has been made correctly - or even at all.  A JSRRC Request Form is associated with the record but indicates that "Army" for military branch.  This is incorrect; the Veteran served in the Air Force.  Moreover, the RO associated a VA memorandum titled "Formal Finding of a Lack of Information Required to Corroborate Exposure to Herbicide While in Panama" with the record in January 2015.  The RO stated that they "determined that the information required to corroborate in-country Vietnam service described by the Veteran is insufficient to send to" JSRRC.  While the memorandum discusses the lack of evidence of exposure in Panama, it is unclear from this memorandum whether a request to JSRRC was actually made and whether it utilized the correct information (i.e. the Veteran's correct military branch and service in Panama rather than in-country Vietnam service).   

Here, the Veteran had provided the place (the Howard Air Force Base in Panama), the date (from June 1967 to December 1968), and nature of his claimed exposure (loading barrels of herbicides onto aircraft through his service as an aircraft mechanic).  The RO is explicitly directed to send a request to the JSRRC using this information and other pertinent information in the record.  Afterward, the RO should create a memorandum documenting all attempts made to obtain information and the relevant responses.  

Accordingly, the case is REMANDED for the following action:

1. The RO should forward a list of the Veteran's service dates and duty locations, and his contentions regarding the nature of his exposure to herbicides in service to JSRRC and the Department of the Air Force, and request verification of his exposure to herbicides.

2. Any and all attempts made and subsequent results should be outlined in a memorandum that is associated with the record.    

3. Readjudicate the Veteran's claims on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




